TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00018-CR


In re Reggie Venable a/k/a Bang





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 34,534, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






Reggie Venable is incarcerated following his conviction for aggravated sexual assault
of a child.  Venable filed a motion requesting DNA testing of the victim's clothing, claiming that
blood stains thereon were not tested prior to his trial and that the results of such tests would be
favorable to him.  Tex. Code Crim. Proc. Ann. art. 64.01 (West Supp. 2002).  In its response to the
motion, the State informed the court that no physical evidence of the sort described in the motion
exists or has ever existed.  Id. art. 64.02.  The court denied the motion for DNA testing after finding,
among other things, that the evidence sought to be tested does not exist.  Id. art. 64.03(a)(1)(A)(i). 

Venable's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  A copy of counsel's brief was delivered to Venable, who was advised of his right
to examine the record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The order is affirmed.


				__________________________________________
				Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Affirmed
Filed:   April 25, 2002
Do Not Publish